Case: 11-10490     Document: 00511753185         Page: 1     Date Filed: 02/09/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         February 9, 2012

                                       No. 11-10490                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee
v.

SHIRLONDA BOZEMAN,

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC NO. 3:11-CR-99-1


Before JOLLY, HIGGINBOTHAM, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        After reviewing the facts and the record, and after reviewing the
applicable law, and after hearing the arguments of counsel, we are fully satisfied
that the district court acted reasonably and lawfully in finding the appellant in
contempt under 18 U.S.C. § 401(1) for her conduct during the sentencing hearing
of Brandon Bozeman on March 9, 2011. Consequently, we affirm the district
court’s judgment of criminal contempt. We also affirm the district court’s
sentence, except with respect to incarceration of the appellant for thirty days,

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10490    Document: 00511753185     Page: 2   Date Filed: 02/09/2012



                                  No. 11-10490

which we set aside and vacate. In all other respects, the judgment of the district
court is affirmed.
                                   AFFIRMED IN PART, VACATED IN PART.




                                        2